FERGUSON, Circuit Judge,
dissenting:
I disagree with the majority's conclusions that (1) section 1163 does not provide a private right of action and (2) the Village's property right claims are merely state law claims which do not arise under federal law, and therefore dissent.
I.
While the majority is correct in focusing on congressional intent to determine whether a private right of action can be implied here, its conclusion is not. Just because the legislative history contains no reference to providing a private remedy, does not mean this court could not-or should not-imply one. The courts have never required an explicit congressional directive-hence the creation of an implied private right of action doctrine.
In its most recent pronouncement on this issue, the Supreme Court presented a framework to use in cases such as this one where the statute is silent as to the establishment of a private right of action. In Thompson v. Thompson, 484 U.S. 174, 108 S.Ct. 513, 98 L.Ed.2d 512 (1988), the Court stated that while legislative intent is the touchstone of the inquiry, focusing on intent
does not mean that we require evidence that Members of Congress, in enacting the statute, actually had in mind the creation of a private cause of action. The *1477implied, cause of action doctrine would be a virtual dead letter were it limited to correcting drafting errors when Congress simply forgot to codify its evident intention to provide a cause of action,
Id. at -, 108 S.Ct. at 523. Congressional “ ‘intent may appear implicitly in the language or structure of the statute, or in the circumstances of its enactment.’ ” Id. (quoting, Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 18, 100 S.Ct. 242, 246, 62 L.Ed.2d 146 (1979)).
Thompson also affirmed the continuing vitality of the four factors enumerated in Cort v. Ash, 422 U.S. 66, 95 S.Ct. 2080, 45 L.Ed.2d 26 (1975), as a guide to discerning Congressional intent. Thompson, 484 U.S. at -, 108 S.Ct. at 522; see also In re Washington Pub. Power Supply Sys. Sec. Lit., 823 F.2d 1349, 1351 (9th Cir.1987) (en banc) (reversing previous Ninth Circuit decisions regarding implied rights of action in part because the Cort v. Ash analysis was not applied). In Cort, the Court identified these four criteria as:
First, is the plaintiff “one of the class for whose especial benefit the statute was enacted,” — that is, does the statute create a federal right in favor of the plaintiff? Second, is there any indication of legislative intent, explicit or implicit, either to create such a remedy or to deny one? Third, is it consistent with the underlying purposes of the legislative scheme to imply such a remedy for the plaintiff? And finally, is the cause of action one traditionally relegated to state law, in an area basically the concern of the States, so that it would be inappropriate to infer a cause of action based solely on federal law?
422 U.S. at 78, 95 S.Ct. at 2088 (emphasis in original; citations omitted). An application of the Cort analysis to the instant case supports a finding of an implied right of action under section 1163.
That the first Cort factor is met is obvious from the language of the statute itself.1 Section 1163 “expressly identifies the class Congress intended to benefit, Compare Cannon v. University of Chicago, 441 U.S. 677, 690, 99 S.Ct. 1946, 1954, 60 L.Ed.2d 560 (1979) with California v. Sierra Club, 451 U.S. 287, 294, 101 S.Ct. 1775, 1779, 68 L.Ed.2d 101 (1981) (refusing to find private right of action where statutory language “does not unmistakably focus on any particular class of beneficiaries whose welfare Congress intended to further”) by protecting only “Indian tribal organizations” or their representatives. Moreover, this “class” is a uniquely identifiable group that has an historic relationship with Congress whereby Congress acts as fiduciary to the Indians. Since the specific class of beneficiaries includes the Village,2 the first factor is easily resolved in their favor.
As to the second Cort factor, while the sparse legislative history makes “no allusion to [a] private remedy,” the federal courts are permitted to fashion remedies as a matter of federal Indian common law. See, e.g., County of Oneida v. Oneida Indian Nation, 470 U.S. 226, 236, 105 S.Ct. 1245, 1252, 84 L.Ed.2d 169 (1985). Where “ ‘it is clear that federal law has granted a class of persons certain rights, it is not necessary to show an intention to create a private cause of action[.]’ ” Cannon, 441 U.S. at 694, 99 S.Ct. at 1956 (quoting Cort, 422 U.S. at 82, 95 S.Ct. at 2090) (emphasis in original). And though “‘an explicit purpose to deny such cause of action would be controlling,’ ” compare id. with Thompson, 484 U.S. at ---, 108 S.Ct. at 518-19 (Court did not imply a private right of action because legislative history revealed that federal court enforce*1478ment was specifically discussed and rejected by Congress) in the instant case, there is nothing to suggest that Congress did not intend the federal courts to enforce section 1168 by private action.
The third Cort factor, which requires that the statute be consistent with the underlying purposes of the legislative scheme is also satisfied. When a private remedy is “necessary or at least helpful to the accomplishment of the statutory purpose, the Court is decidedly receptive to its implication under the statute.” Cannon, 441 U.S. at 703, 99 S.Ct. at 1961. The legislative history of section 1163 states that
[t]he purpose of this legislation is to protect Indian tribal organizations from the actions of dishonest and corrupt tribal officials and from others who embezzle or steal tribal funds or property.
H.Rep. No. 2427, 84th Cong., 2d Sess. 1 (1966). The House report also specified the need for federal safeguards to protect tribes from individuals “who commit these offenses involving tribal property.” Id. at 2. Implication here of a private right, which is enforceable in federal court, would be entirely consistent with — and necessary to the fulfillment of — the express legislative purpose of protecting Indian tribal property.
Finally, the fourth Cort factor also points to an implied private right because the action does not involve a concern traditionally governed by state law. Historically, issues involving Indians have been “deemed beyond the legislative and judicial jurisdiction, of the state governments.” Three Affil. Tribes of Ft. Berthold v. Wold Engine, 476 U.S. 877, 106 S.Ct. 2305, 2307, 90 L.Ed.2d 881 (1986). And though there has been occasional straying from this policy, the general preference of federal over state jurisdiction in Indian, matters is so well-established and widely accepted that it need hardly be discussed. See, e.g., Oneida Indian Nation v. County of Oneida, 414 U.S. 661, 669, 94 S.Ct. 772, 778, 39 L.Ed.2d 73 (1974); Hughes v. Washington, 389 U.S. 290, 292-93, 88 S.Ct. 438, 440, 19 L.Ed.2d 530 (1967); Worcester v. Georgia, 31 U.S. (6 Pet.) 515, 560, 8 L.Ed. 483 (1832).
Moreover, specific federal statutes have been enacted to preserve and protect Indian tribal property. See, e.g., 18 U.S.C. § 1163 (criminal sanctions for the theft or embezzlement of Indian tribal property); 16 U.S.C. § 470aa, et seq. (protection of archaeological resources removed from tribal lands). This demonstrates that the interests asserted by the Village involve concerns not “traditionally relegated to state law [or] an area basically the concern of the States,” Cort, 422 U.S. at 78, 95 S.Ct. at 2088, but rather — like most issues involving Indian interests — involve matters traditionally governed by federal law.
Thus, applying the Cort analysis, there is no indication that Congress intended to preclude a private right of action under section 1163. To the contrary, the Cort inquiries support the finding of an implied right. See Cheyenne-Arapaho Tribes of Oklahoma v. Beard, 554 F.Supp. 1, 4 (W.D.Okla.1980) (private cause of action implicit in section 1163 because language and legislative history indicate congressional intent to protect Indian tribes from improper actions of tribal officials). Such a holding would effectuate congressional policy derived from a specific act of Congress and be consistent with implied rights of action jurisprudence.
H.
I also disagree with the majority’s conclusion that the Village’s property right claims do not arise under federal law. I submit that the majority’s characterization of the first and fifth causes of action as mere state law conversion claims that would presumably be adjudicated in state court is erroneous.
A.
The Village’s property right claims do in fact have a basis in federal law. As discussed above, Congress has made clear its commitment to protecting Indian property. See, e.g., 18 U.S.C. § 1163, 16 U.S.C. § 470aa, et seq. This is consistent with the current federal policy of safeguarding tribal society as a whole in order to ensure Indian self-determination. See 25 U.S.C. § 450a(a) (noting “the obligation of the United States to respond to the strong expression of the Indian people for self-deter*1479mination.”). Tribal artifacts are central to cultural identity and the maintenance of a distinct tribal society. The Village describes its communally-owned property as playing a central role in the “spiritual, cultural and social” practices of the Chilkat tribal members. Thus, these artifacts implicate important Indian and federal interests which provide a “federal foundation.” Indeed, in an earlier action arising from a dispute involving the artifacts at issue here, Johnson v. Chilkat Indian Village, 457 F.Supp. 384 (D.Alaska 1978), the district court recognized this connection:3
[T]he artifacts are regarded as having great significance to the culture and heritage of the Village. For example, the artifacts are used in funerals and other ceremonies of the residents. The “property” interests of the villagers and the efforts of the Village government to preserve its heritage are so entwined that any decision by this court as to the interest of the plaintiff would prejudice the Chilkat Indian Village Council.
Id. at 388.
Since the Village’s claims involve federally-protected interests, they fall within the jurisdictional grant of 28 U.S.C. § 1362.
B.
In addition to denying the existence of a federal foundation, the majority seems to presume that a state court would have jurisdiction to resolve this dispute.4 But in order for states to exercise any degree of control over Indian affairs, there must be a specific jurisdictional grant by Congress. California v. Cabazon Band of Mission Indians, 480 U.S. 202, 107 S.Ct. 1083, 1087, 94 L.Ed.2d 244 (1987). Federal courts may only abandon their obligation to exercise jurisdiction in the extraordinary and narrow circumstances for which such a grant is made. Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 813, 96 S.Ct. 1236, 1244, 47 L.Ed.2d 483 (1976).5 To date, there has been no explicit congressional grant of jurisdiction to the Alaska state courts for the adjudication of civil disputes over tribal personal property.6
Assumedly, the majority reaches its conclusion because 28 U.S.C. § 1360 confers civil jurisdiction on the states in certain actions in which Indians are parties.7 The Supreme Court has construed section 1360 *1480as having been “primarily intended to redress the lack of adequate Indian forums for resolving private legal disputes between reservation Indians, and between Indians and other private citizens, by permitting the courts of the States to decide such disputesf.]” Bryan v. Itasca County, 426 U.S. 373, 383, 96 S.Ct. 2102, 2108, 48 L.Ed.2d 710 (1976). However, this jurisdictional grant is limited8 and it appears that the Village would not fall within its parameters.
First, section 1360 applies to disputes involving individual Indians rather than Indian tribes. As the Supreme Court recognized, “there is notably absent any conferral of state jurisdiction over the tribes themselves.” Id. at 389, 96 S.Ct. at 2111 (emphasis added).
Second, even if actions by tribes themselves were subject to section 1360(a) state jurisdiction, this general grant is qualified by the limiting language of section 1360(b). Section 1360(b) specifically reserves to the federal courts jurisdiction over, inter alia, any adjudication of ownership or right to possession of personal property belonging to any Indian or Indian tribe which is subject to a restriction against alienation imposed by federal law.9
The Village, in its complaint, asserts it is a duly recognized Indian tribe, with a paramount possessory interest in wrongfully transferred personal property — the artifacts. Arguably, these artifacts are subject to a “restriction against alienation imposed by the United States” because 18. U.S.C. § 1163 specifically protects the ownership and possessory rights of an Indian tribe in its property from unlawful transfer or conversion. Under the provision of section 1360(b) such a restriction could preclude state courts from asserting jurisdiction over the Village’s claims.
In addition, the Alaskan Supreme Court has affirmed that Alaska state courts will not accept jurisdiction to adjudicate rights to possession or ownership of interests in property subject to 1360(b). See Ollestead v. Native Village of Tyonek, 560 P.2d 31, 33 (Alaska 1977); see also State of Alaska, Dept. of Public Works v. Agli, 472 F.Supp. 70, 72 (D.Alaska 1979). If the Alaska courts found the artifacts here at issue subject to section 1360(b), the majority’s ruling would leave the Village with no forum in which to adjudicate its claims. Congress could not possibly have intended such an inequitable result.
In summary, the district court erred in dismissing the Village's first and fifth causes of action. Preservation of the Village’s cultural identity and tribal society is an Indian interest that has been “shaped and protected by federal common law” and reinforced by federal statutes, and thus subject to federal court jurisdiction under 28 U.S.C. § 1362. Where, as here, Congress has not surrendered jurisdiction to the states, the federal courts have a “virtu*1481ally unflagging obligation ... to exercise the jurisdiction given them.” Colorado River Water Conservation Dist. v. U.S., 424 U.S. 800, 817, 96 S.Ct. 1236, 1246, 47 L.Ed.2d 483 (1976) (citing England v. Medical Examiners, 375 U.S. 411, 415, 84 S.Ct. 461, 464, 11 L.Ed.2d 440 (1964)). I therefore dissent.

. The statutory language creating the right has generally been the most accurate indicator of the propriety of implying a cause of action. See Cannon, 441 U.S. 690 n. 13, 99 S.Ct. at 1954 n. 13. ("With the exception of one case, in which the relevant statute reflected a special policy against judicial interference, this Court has never refused to imply a cause of action where the language of the statute explicitly conferred a right directly on a class of persons that included the plaintiff in the case.”); Accord Centel Cable Television Co. of Florida v. Admiral’s Cove Associates, 835 F.2d 1359, 1362 (11th Cir.1988) (“Whenever a statute grants a specific right to a particular class of persons, the U.S. Supreme Court usually finds an implied right of action.”).


. Although the State of Alaska intervened below to place in issue the Village’s status as a federally-recognized tribe, no findings were made on this point and the question was not raised on appeal.


. The district court dismissed on sovereign immunity grounds, an action brought by a former Village resident seeking to acquire possession and ownership rights to the artifacts against the Chilkat Indian Village Council. 457 F.Supp. at 387.


. By labeling the Village's assertions as state conversion claims, the majority implies that a state court could resolve the issues raised in this action by determining the ownership of the artifacts.


. This federal policy responds in part to Congress’ recognition of the "great hesitancy on the part of tribes to use State courts." S.Rep. No. 1507, 89th Cong., 2d Sess. 2 (1966) (Report on 28 U.S.C. § 1362). The federal policy of leaving Indians free from state jurisdiction and control “is deeply rooted in our nation’s history.” United States v. Adair, 723 F.2d 1394, 1401 n. 3 (9th Cir.1983) (citing McClanahan v. Arizona State Tax Commission, 411 U.S. 164, 168, 93 S.Ct. 1257, 1260, 36 L.Ed.2d 129 (1973); Rice v. Olson, 324 U.S. 786, 789, 65 S.Ct. 989, 991, 89 L.Ed. 1367 (1945)). The principle that Indian tribes are subject only to the plenary power of Congress is applicable in all cases where essential tribal relations or rights of Indians are involved. See Williams v. Lee, 358 U.S. 217, 220-21, 79 S.Ct. 269, 270-71, 3 L.Ed.2d 251 (1959). I submit that this policy is especially applicable in cases brought by Indian tribes to enforce their possessory or ownership rights in tribal property-


. Vital to any expectation of state jurisdiction over this dispute is Congress’ enactment of Title IV of the Civil Rights Act of 1968 which amended § 1360's jurisdictional grant to the states. The relevant portion of that Act, codified at 25 U.S.C. § 1322, makes state jurisdiction conditional upon "the receipt of tribal consent" to state jurisdiction. Three Affiliated Tribes of Fort Berthold v. Wold Engineering, 476 U.S. 877, 106 S.Ct. 2305, 2311, 90 L.Ed.2d 881 (1986). “The impetus for the addition of a consent requirement in the 1968 Amendments was congressional dissatisfaction with the involuntary extension of state jurisdiction over Indians who did not feel they were ready to accept such jurisdiction, or who felt threatened by it.’’ Id. at 892, 106 S.Ct. at 2314 (citations omitted). "Tribal consent” requires a special election in which a majority of the adult Indians enrolled with the tribe vote in favor of state jurisdiction. 25 U.S.C. § 1326.


. 28 U.S.C. § 1360(a) provides:
*1480Each of the States or Territories listed in the following table shall have jurisdiction over civil causes of action between Indians or to which Indians are parties which arise in the areas of Indian country listed opposite the name of the State or Territory to the same extent that such State or Territory has jurisdiction over other civil causes of action, and those civil laws of such State or Territory that tire of general application to private persons or private property shall have the same force and effect within such Indian country as they have elsewhere within the State or Territory:
******
Alaska_'.All Indian country within the Territory ...


. For example, this circuit, in Santa Rosa Band of Indians v. Kings Co., 532 F.2d 655 (9th Cir.1975), held that § 1360’s jurisdictional grant did not extend to county or municipal governments so as to render Indians subject to local ordinances. The court noted that the meaning of § 1360's language can only be properly determined in the context of the "substantial backdrop of Indian legislation and policy.” Id. at 661; accord, Three Affiliated Tribes, 476 U.S. at 884, 106 S.Ct. at 2310.


. 28 U.S.C. § 1360(b) provides:
Nothing in this section shall authorize the alienation, encumbrance, or taxation of any real or personal property, including water rights, belonging to any Indian or any Indian tribe, band, or community that is held in trust by the United States or is subject to a restriction against alienation imposed by the United States; or shall authorize regulation of the use of such property in a manner inconsistent with any Federal treaty, agreement, or statute or with any regulation made pursuant thereto; or shall confer jurisdiction upon the State to adjudicate, in probate proceedings, or otherwise, the ownership or right to possession of such property or any interest therein.